—In an action to recover damages for breach of contract, the defendant appeals from an order of the Supreme Court, Suffolk County (Gerard, J.), dated January 20, 2000, which denied his motion to vacate a judgment, entered upon an order of the same court, dated Septem*312ber 4, 1991, granting the plaintiffs unopposed motion to strike his answer for failure to proceed with discovery pro se or to obtain new counsel as directed by a prior order of the same court dated January 24, 1991.
Ordered that the order is affirmed, with costs.
It is well settled that on a motion for leave to vacate a default judgment pursuant to CPLR 5015 (a), a defendant must demonstrate a reasonable excuse for the default and a meritorious defense (see, Wynne v Wagner, 262 AD2d 556; Kolajo v City of New York, 248 AD2d 512; Roussodimou v Zafiriadis, 238 AD2d 568). The defendant failed to demonstrate that he has a meritorious defense to this action (see, Savoy Record Co. v Cardinal Export Corp., 15 NY2d 1, 4; Holzer Assocs. v Orta, 250 AD2d 737; Palisades Off. Group v Kwilecki, 233 AD2d 490; Goldstar Smoked Fish v Greenfield Partners, 206 AD2d 457). Ritter, J. P., Thompson, Friedmann, H. Miller and Feuerstein, JJ., concur.